  8:20-cv-00130-RGK-PRSE Doc # 9 Filed: 06/29/20 Page 1 of 1 - Page ID # 30




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TRACY W. MAXWELL,

                   Plaintiff,                             8:20CV130

      vs.
                                              MEMORANDUM AND ORDER
SARPY COUNTY CLERK OF COURT,
State of Nebraska; TODD WEST, Public
Defender; and BEVERLY A. HUETER,
Court Reporter;

                   Defendants.


       On May 20, 2020, the court ordered Plaintiff to pay the $400.00 filing and
administrative fees or file a new request for leave to proceed in forma pauperis
within 30 days or face dismissal of this action. To date, Plaintiff has not paid the
fees, submitted a request for leave to proceed in forma pauperis, or taken any other
action in this matter.

       IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently and failed to comply
with this court’s orders. The court will enter judgment by a separate document.

      Dated this 29th day of June, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
